EXHIBIT 10.2

NAVIGANT CONSULTING, INC.

2012 LONG-TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

Navigant Consulting, Inc., a Delaware corporation (the “Company”), hereby grants
to [                                        ] (the “Holder”) as of
[                    ] (the “Grant Date”), pursuant to the terms and conditions
of the Navigant Consulting, Inc. 2012 Long-Term Incentive Plan (the “Plan”), a
restricted stock unit award (the “Award”) with respect to [                ]
shares of the Company’s Common Stock, par value $0.001 per share (“Stock”), upon
and subject to the restrictions, terms and conditions set forth in the Plan and
this agreement (the “Agreement”).

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company.

2. Rights as a Shareholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Section 3
hereof and the Holder becomes a shareholder of record with respect to such
shares.

3. Restriction Period and Vesting.

3.1. Service-Based Vesting Condition. Except as otherwise provided in this
Section 3, the Award shall vest in full on the [        ] anniversary of the
Grant Date, provided the Holder continuously serves as a Non-Employee Director
through the vesting date. The period of time prior to the vesting shall be
referred to herein as the “Restriction Period.”

3.2. Death or Disability. If the Holder’s service as a Non-Employee Director
terminates prior to the end of the Restriction Period by reason of the Holder’s
death or Disability (as defined herein), then a pro-rata portion of the Award
shall vest upon such termination of service. For purposes of the foregoing
sentence, a “pro-rata portion” shall mean the product of (x) the number of
shares subject to the Award and (y) a fraction, the numerator of which is the
number of days that have elapsed since the Grant Date through the date of
termination of the Holder’s service due to death or Disability, and the
denominator of which is 365. The portion of the Award that does not vest in
connection with such termination of service shall be immediately forfeited and
cancelled by the Company. For purposes of this Agreement, “Disability” shall be
as defined in U.S. Treasury Regulation §1.409A-3(i)(4).

3.3. Change in Control. Upon a Change in Control Event (as defined herein), the
Restriction Period shall lapse and the Award shall become fully vested. For
purposes of this Agreement, “Change in Control Event” shall be as defined in
U.S. Treasury Regulation §1.409A-3(i)(5).

3.4. Termination of Service. If the Holder’s service as a Non-Employee Director
terminates prior to the end of the Restriction Period or prior to the occurrence
of a Change in Control Event for any reason other than due to death or
Disability, then the Award shall be immediately forfeited by the Holder and
cancelled by the Company.



--------------------------------------------------------------------------------

4. Delivery of Certificates. Subject to Section 6, as soon as practicable (but
not later than 30 days) after the earlier of (i) the Holder’s “separation from
service” (within the meaning of Section 409A of the Code) from the Board,
(ii) the Holder’s death and (iii) a Change in Control Event, the Company shall
deliver or cause to be delivered one or more certificates issued in the Holder’s
name (or such other name as is acceptable to the Company and designated in
writing by the Holder) representing the number of vested shares. The Company
shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery. Prior to the issuance to the Holder of the shares of
Stock subject to the Award, the Holder shall have no direct or secured claim in
any specific assets of the Company or in such shares of Stock, and will have the
status of a general unsecured creditor of the Company.

5. Transfer Restrictions and Investment Representation.

5.1. Nontransferability of Award. The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company. Except to the extent permitted by the foregoing sentence, the Award may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award, the Award and all rights hereunder shall immediately become null and
void.

5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any shares of Stock hereunder or (y) is
true and correct as of the date of any sale of any such share, as applicable. As
a further condition precedent to the delivery to the Holder of any shares of
Stock subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

6. Additional Terms and Conditions of Award.

6.1. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the terms of
this Award, including the number and class of securities subject hereto shall be
appropriately adjusted by the Committee. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the

 

2



--------------------------------------------------------------------------------

Company is not the surviving corporation in any such transaction, the board of
directors of the surviving corporation) to prevent dilution or enlargement of
rights of participants. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

6.2. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares hereunder, the shares of Stock subject to the Award shall not be
delivered unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

6.3. Award Confers No Rights to Continued Service. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement, give or be deemed to give the Holder any right to continued service
as a Non-Employee Director.

6.4. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

6.5. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

6.6. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Navigant Consulting, Inc., Attn.
General Counsel, 30 S. Wacker Dr., Suite 3550, Chicago, Illinois 60606, and if
to the Holder, to the last known mailing address of the Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

6.7. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

6.8. Entire Agreement. The Plan is incorporated herein by reference. Capitalized
terms not defined herein shall have the meanings specified in the Plan. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the

 

3



--------------------------------------------------------------------------------

Company and the Holder with respect to the subject matter hereof, and may not be
modified adversely to the Holder’s interest except by means of a writing signed
by the Company and the Holder.

6.9. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

6.10. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

6.11. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

6.12. Cancellation and Forfeiture of Award. Notwithstanding anything contained
in this Agreement, if the Holder engages in any activity which constitutes
Cause, breaches any of his or her obligations to the Company or any of its
affiliates under a noncompetition, nonsolicitation, confidentiality,
intellectual property or other restrictive covenant or engages in any activity
which is contrary, inimical or harmful to the Company or any of its affiliates,
including but not limited to violations of Company policy to the extent then
applicable to the Holder, the Company may take such action as it shall deem
appropriate to cause the Award to be cancelled as of the date on which the
Holder first engaged in such activity or breached such obligation, and the
Company thereafter may require the repayment of any amounts received by the
Holder in connection with the vesting of the Award following the date that the
Holder first engaged in such activity or breached such obligation. For purposes
of this Award, “Cause” shall mean: (i) the commission of a felony or the
commission of any other crime that is injurious to the Company, to a Company
employee or to a client of the Company; (ii) willful misconduct, dishonesty,
fraud, attempted fraud or other willful action or willful failure to act that is
injurious to the Company, to a Company employee or to a client of the Company;
(iii) any material breach of fiduciary duty owed to the Company or to a client
of the Company; (iv) any material breach of the terms of any agreement with the
Company (including without limitation any agreement regarding non-competition,
non-solicitation of clients or employees, or confidentiality); (v) any material
violation of a restriction on disclosure or use of privileged, proprietary or
confidential information (including information belonging to the Company, to a
client of the Company or to a third party to whom the Company owes a duty of
confidentiality), but only if such violation is committed with actual notice of
such restriction on disclosure; or (vi) any other material breach of the
Company’s Code of Business Conduct and Ethics or its securities trading
policies, as amended from time to time. The determination by the Committee of
the existence of Cause shall be conclusive and binding.

6.13. Compliance With Section 409A of the Code. This Award is intended to comply
with Section 409A of the Code, and shall be interpreted and construed
accordingly. To the extent this Agreement provides for the Award to become
vested and be settled upon the Holder’s termination of service as a Non-Employee
Director, the applicable shares of Stock shall be transferred to the Holder or
his or her beneficiary upon the Holder’s “separation from service,” within the
meaning of Section 409A of the Code; provided that if the Holder is a “specified
employee,” within the meaning of Section 409A of the Code, then such shares of
Stock shall be transferred to the Holder or his or her beneficiary upon the
earlier to occur of (i) the six-month anniversary of such separation from
service or (ii) the date of the Holder’s death.

 

4



--------------------------------------------------------------------------------

NAVIGANT CONSULTING, INC. By:  

 

 

Accepted this      day of         , 20    

 

 

5